Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on December 23, 2019. Claims 1-20 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  The limitations of “a control mode meaning…”…”assist driving mode meaning…” in the claims appear to be a definition instead of a functional steps. Examiner suggests replacing the term “meaning" to term(s) this is positively recitation of the claimed subject matter (e.g. wherein the original vehicle control mode is when the processing unit…) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. US2017/0267234 (“Kemp”) in view of Hill et al. US2018/0339685 (“Hill”).

Regarding claim(s) 1. Kemp discloses a plug-type driver assistance device (abstract, e.g. obtaining sensor data by an Aftermarket Electronic Controller (“AEC”) that was installed in the vehicle after the vehicle's sale to a consumer. Fig. 2, illustrates a system 200), comprising: 
an external brake module (fig. 2, e.g. Park Braking system 216 or anti-lock brake system 212) and 
an auxiliary control module comprising a receiving unit, a processing unit, and an output unit, the processing unit being electrically connected to the receiving unit and the output unit, the output unit being electrically connected to the external brake module, the receiving unit receiving a switching signal (Fig. 2, controller 202 communicates with brake module and receives inputs/outputs), and 
the processing unit selectively switching to an original vehicle control mode (fig. 6A, e.g. normal vehicle operation steps 604-610) or an assist driving mode according to the switching signal (para. 7- para. , e.g. the aftermarket electronic controller also performs operations to: cause a park brake valve auto apply system to bring the vehicle to a stop if the collision risk still exists after the speed retarder has been engaged; cause an engine control unit to inhibit the vehicle's throttle when a pre-defined period of time has expired after the operational state of the vehicle is transitioned to the collision warning state; automatically and dynamically modify at least one operating parameter based on at least one of a vehicle weight, a sensed driver response time, a tire's traction and a braking effectiveness); the original vehicle control mode meaning that the processing unit receives an accelerator pedal signal via the receiving unit and controls the output unit to output the accelerator pedal signal (para. 58, e.g. is performed where the vehicle's operating state is transitioned back into its normal operating state in which the EMDSR is not engaged and the warning device is deactivated. Subsequently, 646 is performed where method 600 ends or other processing is performed.) and 
the assist driving mode meaning that the processing unit receives surrounding information of a vehicle via the receiving unit and generates an analog pedal signal and an analog braking signal through processing, and the processing unit controls the output unit to output the analog pedal signal and the analog braking signal, wherein the analog braking signal controls opening or closing of the inlet valve and the outlet valve (fig. 6A and Fig. 6B, para. 56-para. 60, illustrates different control parameters based on an estimated time of collision and speed reductions when detecting an obstacle).
Kemp does not explicitly disclose an external brake module comprising a hydraulic pump and a control valve group, the control valve group comprising an inlet valve and an outlet valve, and the hydraulic pump being in communication between the inlet valve and the outlet valve.
Hill teaches another vehicle braking system and method with a well-known hydraulic components applied external to a vehicle (para. 27, e.g. known as an electric-over-hydraulic system in which trailer brake units 34a and 34b are hydraulically-actuated brake units that are actuated by increased pressure of a hydraulic fluid supply coupled with trailer brake units 34a and 34b. In such an implementation, trailer brake module 32 can include a hydraulic pump that pressurizes brake fluid within lines connecting trailer brake module 32 with trailer brake units 34a and 34b according to the trailer brake control signal 26 that trailer brake module 32 receives from the trailer brake controller 22 of vehicle 12.). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kemp by incorporating the hydraulic components for an external braking system as taught by Hill  since hydraulic pump and a control valves are merely a combination of old, well known elements of a vehicle brake system and as such and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

	

Regarding claim(s) 2. Kemp discloses wherein the assist driving mode further means that the processing unit receives the surrounding information of the vehicle via the receiving unit and generates an alert signal through processing, the processing unit controlling the output unit to output the alert signal (para. 29, e.g. warning device (e.g., a light, a buzzer, and/or a speaker)).

Regarding claim(s) 3 Kemp discloses wherein the surrounding information of the vehicle is from a sensor module (e.g. sensors 204).

Regarding claim(s) 4. Kemp discloses wherein the receiving unit further receives vehicle condition information, and the processing unit performs processing according to the vehicle condition information and the surrounding information of the vehicle to generate the analog pedal signal and the analog braking signal (para. 30-para. 31. e.g. the sensor(s) 204 generate(s) data indicating a detected distance between the vehicle and a possible obstruction (e.g., any vehicles or large objects) in front of the vehicle, a bearing to the possible obstruction, and/or other information indicating or useful for determining a time of collision or impact. A detailed block diagram of the controller 202 is provided in FIG. 3, which will be discussed below. Also, a flow diagram of an exemplary method for determining the collision risk will be discussed in detail below in relation to FIG. 6.).

Regarding claim(s) 5. Kemp discloses wherein the processing unit obtains an outside relative value according to the surrounding information of the vehicle, the outside relative value being a relative distance value, a relative speed value, a relative acceleration value, and a relative time to collision between the vehicle and a surrounding object, or a combination of at least two thereof; and the processing unit performs processing according to the outside relative value to generate the analog pedal signal and the analog braking signal (para. 28, para. 30, para.33, para. 50, para. 53, e.g. . In some scenarios, this determination is made based on the relative speed between the vehicle and the possible obstruction).

Regarding claim(s) 6. Kemp modified by Hill further teaches wherein the processing unit obtains a front relative value according to the surrounding information of the vehicle, the front relative value being a front relative distance value, a front relative speed value, a front relative acceleration value, and a front relative time to collision, or a combination of at least two thereof (para. 28, para. 30, para.33, para. 50, para. 53, e.g. . In some scenarios, this determination is made based on the relative speed between the vehicle and the possible obstruction); and when the front relative value is less than a threshold (para. 7, para. 8, If a determination is made that there is a collision risk, then the aftermarket electronic controller calculates an estimated time until the possible obstruction and the vehicle will collide with each other. When the estimated time is greater than a threshold value, the aftermarket electronic controller performs first operations to transition an operational state of the vehicle to a collision warning state in which a warning device is activated for outputting a visual, tactile or auditory collision warning), the processing unit performs processing to generate and output the analog pedal signal as a deceleration signal, and the processing unit performs processing to generate and output the analog braking signal comprising a control signal indicating closing of the inlet valve and a control signal indicating opening of the outlet valve (para.66, e.g. speed reduction controls, the controller (e.g., controller 204 of FIG. 2) performs operations to detect an ABS application. ABS application is the automated process that is contained in braking systems that prevents the application of standard disk or rotor brakes being applied with such force that the wheels begin to skid. If both standard brakes and a retarder are being applied to decelerate the vehicle);

Regarding claim(s) 7. Kemp modified by Hill further teaches wherein the processing unit obtains a front relative value according to the surrounding information of the vehicle, the front relative value being a front relative distance value, a front relative speed value, a front relative acceleration value, and a front relative time to collision, or a combination of at least two thereof (para. 28, e.g. The FCAS 200 is designed to maintain a dynamically determined safe relative speed and following distance from another vehicle to avoid a collision or high/low speed impact with a moving or stationary object.); and when the front relative value is less than a threshold, the processing unit performs processing to generate and output the analog pedal signal as a deceleration signal, and the processing unit performs processing to generate and output the analog braking signal comprising a control signal indicating closing of the inlet valve and a control signal indicating closing of the outlet valve (para.66, e.g. speed reduction controls, the controller (e.g., controller 204 of FIG. 2) performs operations to detect an ABS application. ABS application is the automated process that is contained in braking systems that prevents the application of standard disk or rotor brakes being applied with such force that the wheels begin to skid. If both standard brakes and a retarder are being applied to decelerate the vehicle).

Regarding claim(s) 8 and 9. Kemp does not explicitly disclose the processing unit obtains a side relative value according to the surrounding information of the vehicle, the side relative value being a side relative distance value, a side relative speed value, a side relative acceleration value, and a side relative time to collision, or a combination of at least two thereof; and when the side relative value is less than a threshold, the processing unit performs processing to generate and output the analog pedal signal as a deceleration signal, and the processing unit performs processing to generate and output the analog braking signal comprising a control signal indicating closing of the inlet valve and a control signal indicating opening of the outlet valve.
However, Kemp further teaches  the present solution is used for side collision avoidance, rear collision avoidance in which a vehicle is moving in reverse, and/or height restriction avoidance detection. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kemp to be used for side collision avoidance based relative speed and distance since its merely a combination of old, well known elements of vehicle brake controls based on surrounding sensors and as such and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim(s) 10. Kemp modified by Hill further teaches wherein the analog pedal signal generated and output by the processing unit through processing corresponds to a predetermined vehicle speed, and the analog braking signal generated and output by the processing unit through processing comprises a control signal indicating opening of the inlet valve and a control signal indicating opening of the outlet valve (para. 66, e.g. speed reduction using braking pedal input, Next in 806, the controller (e.g., controller 204 of FIG. 2) performs operations to detect an ABS application. ABS application is the automated process that is contained in braking systems that prevents the application of standard disk or rotor brakes being applied with such force that the wheels begin to skid. )

Regarding claim(s) 11. Kemp modified by Hill further teaches wherein the processing unit further generates an analog pedal adjustment signal according to a change of the surrounding information of the vehicle (para. 66, e.g. speed reduction using braking pedal input, Next in 806, the controller (e.g., controller 204 of FIG. 2) performs operations to detect an ABS application. ABS application is the automated process that is contained in braking systems that prevents the application of standard disk or rotor brakes being applied with such force that the wheels begin to skid. ).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. US2017/0267234 (“Kemp”) in view of Gomes US2018/0236984 (“Gomes”).

Regarding claim(s) 12. A plug-type driver assistance device, comprising (abstract, e.g. obtaining sensor data by an Aftermarket Electronic Controller (“AEC”) that was installed in the vehicle after the vehicle's sale to a consumer. Fig. 2, illustrates a system 200): 
an external brake module (fig. 2, e.g. Park Braking system 216 or anti-lock brake system 212); 
an auxiliary control module comprising a receiving unit, a processing unit, and an output unit (Fig. 2, controller 202 communicates with brake module and receives inputs/outputs),
the processing unit being electrically connected to the receiving unit and the output unit mode (fig. 6A, e.g. normal vehicle operation steps 604-610), the output unit being electrically connected to the external brake module, the receiving unit receiving a switching signal, and the processing unit selectively switching to an original vehicle control mode or an assist driving mode according to the switching signal signal(para. 7- para. , e.g. the aftermarket electronic controller also performs operations to: cause a park brake valve auto apply system to bring the vehicle to a stop if the collision risk still exists after the speed retarder has been engaged; cause an engine control unit to inhibit the vehicle's throttle when a pre-defined period of time has expired after the operational state of the vehicle is transitioned to the collision warning state; automatically and dynamically modify at least one operating parameter based on at least one of a vehicle weight, a sensed driver response time, a tire's traction and a braking effectiveness); 
the original vehicle control mode meaning that the processing unit receives an accelerator pedal signal via the receiving unit and controls the output unit to output the accelerator pedal signal, and the assist driving mode meaning that the processing unit receives surrounding information of a vehicle via the receiving unit and generates an analog pedal signal and an analog braking signal through processing, and the processing unit controls the output unit to output the analog pedal signal and the analog braking signal (para. 58, e.g. is performed where the vehicle's operating state is transitioned back into its normal operating state in which the EMDSR is not engaged and the warning device is deactivated. Subsequently, 646 is performed where method 600 ends or other processing is performed.)
Kemp does not explicitly disclose an external brake module comprising a control valve group, the control valve group the control valve group comprising an air pressure valve and wherein the analog braking signal controls opening or closing of the air pressure valve.
Gomes teaches another vehicle braking system and method with a well-known air pressure valves and control components (abstract, para. 7, para. 8, para. 11, air braking system on a commercial vehicle, under a warning of collision conditions, has multiple stages of operation, which supplements the normal brake pedal activation and control of the air brake operation under the driver's foot control. Existing collision avoidance systems that have been designed for hydraulic brake systems, are not applicable (transportable) to air brake systems as air brake system components and hydraulic brake system components differ remarkably. The hydraulic system technology is not transportable into air brake system technology. Moreover, existing collision avoidance systems have not been designed for aftermarket installation in older vehicles. Additionally, they have not been designed to operate with various third party warning or detection devices.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kemp by incorporating the applied teaching of Gomes to improve vehicle safety by reducing the risk of collision in commercial vehicles. Furthermore, the claimed invention is merely a combination of old, well-known control valves and components in air brake system and as such and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

	Regarding claim(s) 13. Kemp discloses wherein the assist driving mode further means that the processing unit receives the surrounding information of the vehicle via the receiving unit and generates an alert signal through processing, and the processing unit controls the output unit to output the alert signal (para. 29, e.g. warning device (e.g., a light, a buzzer, and/or a speaker)).

Regarding claim(s) 14. Kemp discloses wherein the surrounding information of the vehicle is from a sensor module (e.g. sensors 204).

Regarding claim(s) 15. Kemp discloses wherein the receiving unit further receives vehicle condition information, and the processing unit performs processing according to the vehicle condition information and the surrounding information of the vehicle to generate the analog pedal signal and the analog braking signal (para. 30-para. 31. e.g. the sensor(s) 204 generate(s) data indicating a detected distance between the vehicle and a possible obstruction (e.g., any vehicles or large objects) in front of the vehicle, a bearing to the possible obstruction, and/or other information indicating or useful for determining a time of collision or impact. A detailed block diagram of the controller 202 is provided in FIG. 3, which will be discussed below. Also, a flow diagram of an exemplary method for determining the collision risk will be discussed in detail below in relation to FIG. 6.).

Regarding claim(s) 16. Kemp modified by Gomes further teaches wherein the processing unit obtains an outside relative value according to the surrounding information of the vehicle, the outside relative value being a relative distance value, a relative speed value, a relative acceleration value, and a relative time to collision between the vehicle and a surrounding object, or a combination of at least two thereof; and the processing unit performs processing according to the outside relative value to generate the analog pedal signal and the analog braking signal (para. 28, para. 30, para.33, para. 50, para. 53, e.g. . In some scenarios, this determination is made based on the relative speed between the vehicle and the possible obstruction).

Regarding claim(s) 17. Kemp modified by Gomes further teaches wherein the processing unit obtains a front relative value according to the surrounding information of the vehicle, the front relative value being a front relative distance value, a front relative speed value, a front relative acceleration value, and a front relative time to collision, or a combination of at least two thereof; and when the front relative value is less than a threshold (para. 7, para. 8, If a determination is made that there is a collision risk, then the aftermarket electronic controller calculates an estimated time until the possible obstruction and the vehicle will collide with each other. When the estimated time is greater than a threshold value, the aftermarket electronic controller performs first operations to transition an operational state of the vehicle to a collision warning state in which a warning device is activated for outputting a visual, tactile or auditory collision warning), the processing unit performs processing to generate and output the analog pedal signal as a deceleration signal, and the processing unit performs processing to generate and output the analog braking signal comprising a control signal indicating opening of the air pressure valve (para.66, e.g. speed reduction controls, the controller (e.g., controller 204 of FIG. 2) performs operations to detect an ABS application. ABS application is the automated process that is contained in braking systems that prevents the application of standard disk or rotor brakes being applied with such force that the wheels begin to skid. If both standard brakes and a retarder are being applied to decelerate the vehicle).

Regarding claim(s) 18. Kemp does not explicitly disclose wherein the processing unit obtains a side relative value according to the surrounding information of the vehicle, the side relative value being a side relative distance value, a side relative speed value, a side relative acceleration value, and a side relative time to collision, or a combination of at least two thereof; and when the side relative value is less than a threshold, the processing unit performs processing to generate and output the analog pedal signal as a deceleration signal, and the processing unit performs processing to generate and output the analog braking signal comprising a control signal indicating opening of the air pressure valve.
However, Kemp further teaches  the present solution is used for side collision avoidance, rear collision avoidance in which a vehicle is moving in reverse, and/or height restriction avoidance detection. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kemp to be used for side collision avoidance based relative speed and distance since its merely a combination of old, well known elements of vehicle brake controls based on surrounding sensors and as such and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim(s) 19. . Kemp modified by Gomes further teaches wherein the analog pedal signal generated and output by the processing unit through processing corresponds to a predetermined vehicle speed, and the analog braking signal generated and output by the processing unit through processing comprises a control signal indicating closing of the air pressure valve  (para. 66, e.g. speed reduction using braking pedal input, Next in 806, the controller (e.g., controller 204 of FIG. 2) performs operations to detect an ABS application. ABS application is the automated process that is contained in braking systems that prevents the application of standard disk or rotor brakes being applied with such force that the wheels begin to skid. ).

Regarding claim(s) 20. Kemp modified by Gomes further teaches wherein the processing unit further generates an analog pedal adjustment signal according to a change of the surrounding information of the vehicle  (para. 66, e.g. speed reduction using braking pedal input, Next in 806, the controller (e.g., controller 204 of FIG. 2) performs operations to detect an ABS application. ABS application is the automated process that is contained in braking systems that prevents the application of standard disk or rotor brakes being applied with such force that the wheels begin to skid.)
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666